Name: Council Directive 96/47/EC of 23 July 1996 amending Directive 91/439/EEC on driving licences
 Type: Directive
 Subject Matter: technology and technical regulations;  transport policy
 Date Published: 1996-09-17

 Avis juridique important|31996L0047Council Directive 96/47/EC of 23 July 1996 amending Directive 91/439/EEC on driving licences Official Journal L 235 , 17/09/1996 P. 0001 - 0005COUNCIL DIRECTIVE 96/47/EC of 23 July 1996 amending Directive 91/439/EEC on driving licences THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 75 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure referred to in Article 189c of the Treaty (3),Whereas Council Directive 91/439/EEC of 29 July 1991 on driving licences (4) provides that national driving licences shall be introduced in accordance with the Community model described in Annex I thereto;Whereas an alternative model should be introduced to take account of existing practices and to meet the wishes of certain Member States;Whereas, in the context of mutual recognition of licences, there is a need to ensure compatibility and interoperability of such licences throughout the Community; whereas, to that end, the introduction on an individual basis of computer technology into the Community model licence should be avoided, while nevertheless leaving space on it for the possible later introduction of a microchip or similar computer device;Whereas the Member States should be left the possibility of entering, in a particular place, information not related to the administration of the driving licence or to road safety on the understanding that such entries are subject to the specific written agreement of the holder;Whereas, with regard to the technical specifications of the Community model driving licence, this Directive applies the 'new approach` to technical harmonization by establishing a general framework for the specifications leaving detailed requirements to industrial standardization procedures,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 91/439/EEC is hereby amended as follows:1. Article 1 (1) and Article 2 (3) shall be amended by adding 'or a` after 'Annex I`;2. The following paragraph shall be added to Article 2:'4. Without prejudice to provisions to be adopted by the Council in this regard, the model driving licences specified in Annexes I and Ia may not contain any computerized electronic devices.`;3. Annex Ia, as defined in the Annex to this Directive, shall be added.Article 21. After consulting the Commission, Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 1 July 1996. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive.Article 3This Directive shall enter into force on the day following that of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 23 July 1996.For the CouncilThe PresidentI. YATES(1) OJ No C 21, 25. 1. 1996, p. 4, and OJ No C 54, 23. 2. 1996, p. 5.(2) OJ No C 301, 13. 11. 1996, p. 22, and OJ No C 204, 15. 7. 1996, p. 20.(3) Opinion of the European Parliament of 16 November 1995 (OJ No C 323, 4. 12. 1995, p. 109), Council Common Position of 26 February 1996 (OJ No C 120, 24. 4. 1996, p. 1) and Decision of the European Parliament of 6 June 1996 (OJ No C 181, 24. 6. 1996, p. 16).(4) OJ No L 237, 24. 8. 1991, p. 1. Directive as last amended by Directive 94/72/EC (OJ No L 337, 24. 12. 1994, p. 86).ANNEX 'ANNEX IaPROVISIONS CONCERNING THE COMMUNITY MODEL DRIVING LICENCE(Alternative to the model in Annex I)1. The physical characteristics of the card of the Community model driving licence shall be in accordance with ISO 7810 and ISO 7816-1.Methods for testing the characteristics of driving licences for the purpose of confirming their compliance with the international standards shall be in accordance with ISO 10373.2. The licence shall have two sides.Page 1 shall contain:(a) the words "Driving Licence" printed in large type in the language or languages of the Member State issuing the licence;(b) the name of the Member State issuing the licence (optional);(c) the distinguishing sign of the Member State issuing the licence, printed in negative in a blue rectangle and encircled by twelve yellow stars; the distinguishing signs shall be as follows:B: BelgiumDK: DenmarkD: GermanyGR: GreeceE: SpainF: FranceIRL: IrelandI: ItalyL: LuxembourgNL: The NetherlandsA: AustriaP: PortugalFIN: FinlandS: SwedenUK: The United Kingdom;(d) information specific to the licence issued, numbered as follows:1. surname of the holder;2. other name(s) of the holder;3. date and place of birth;4. (a) date of issue of the licence;(b) date of expiry of the licence, or a dash if the licence is valid indefinitely;(c) the name of the issuing authority (may be printed on page 2);(d) a different number from the one under heading 5, for administrative purposes (optional);5. number of the licence;6. photograph of the holder;7. signature of the holder;8. permanent place of residence, or postal address (optional);9. (sub)category(ies) of vehicle(s) the holder is entitled to drive (national categories shall be printed in a different type from harmonized categories);(e) the words "European Communities model" in the language(s) of the Member State issuing the licence and the words "Driving Licence" in the other languages of the Community, printed in pink to form the background of the licence:Permiso de ConducciÃ ³nKÃ ¸rekortFÃ ¼hrerschein ¶Ã ¤Ã ¥Ã ©Ã ¡ Ã Ã ¤Ã Ã £Ã §Ã ³Ã §Ã ²Driving LicenceAjokorttiPermis de conduireCeadÃ ºnas TiomÃ ¡naPatente di guidaRijbewijsCarta de ConduÃ §Ã £oKÃ ¶rkort;(f) Colour references:- blue: pantone reflex blue,- yellow: pantone yellow.Page 2 shall contain:(a) 9. (sub)category(ies) of vehicle(s) the holder is entitled to drive (national categories shall be printed in a different type from harmonized categories);10. date of first issue of each (sub)category (this date must be repeated on the new licence in the event of subsequent replacement or exchange);11. date of expiry of each (sub)category;12. additional information/restriction(s), in code form, facing the (sub)category affected.The codes shall be as follows:>TABLE>Where a code applies to all (sub)categories for which the licence is issued, it may be printed under columns 9, 10 and 11;13. in implementation of paragraph 3 (a) of this Annex, a space reserved for the possible entry by the host Member State of information essential for administering the licence;14. a space reserved for the possible entry by the Member State which issues the licence of information essential for administering the licence or related to road safety (optional). If the information relates to one of the headings defined in this Annex, it should be preceded by the number of the heading in question.With the specific written agreement of the holder, information which is not related to the administration of the driving licence or road safety may also be added in this space; such addition shall not alter in any way the use of the model as a driving licence.(b) an explanation of the numbered items which appear on pages 1 and 2 of the licence (at least items 1, 2, 3, 4 (a), 4 (b), 4 (c), 5, 10, 11 and 12).If a Member State wishes to make the entries in a national language other than one of the following languages: Danish, Dutch, English, Finnish, French, German, Greek, Italian, Portuguese, Spanish or Swedish, it shall draw up a bilingual version of the licence using one of the aforementioned languages, without prejudice to the other provisions of this Annex.(c) a space shall be reserved on the Community model licence to allow for the possible introduction of a microchip or similar computer device.3. Special provisions(a) Where the holder of a driving licence issued by a Member State in accordance with this Annex has his normal place of residence in another Member State, that Member State may enter in the licence such information as is essential for administering it, provided that it also enters this type of information in the licences which it issues and provided that there remains enough space for the purpose.(b) After consulting the Commission, Member States may add colours or markings, such as bar codes, national symbols and security features, without prejudice to the other provisions of this Annex.In the context of mutual recognition of licences, the bar code may not contain information other than what can already be read on the driving licence or which is essential to the process of issuing the licence.COMMUNITY MODEL DRIVING LICENCE >REFERENCE TO A GRAPHIC>SPECIMEN COMMUNITY MODEL DRIVING LICENCE Belgian licence (for information) >REFERENCE TO A GRAPHIC>`